DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/4/2022 has been entered.  Claims 1-3 and 6-19 are pending in the application.  Claims 4-5 have been cancelled.  The amendments to the abstract overcome each and every objection previously set forth in the Non-Final Office Action mailed on 11/4/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero (US 6,508,791 B1) in view of Kraushaar et al. (US 8,303,571 B2) and further in view of Davies et al. (US 2012/0220949 A1).
Regarding claim 1, Guerrero discloses a multi-line infusion coupler device (joint 3, see Fig. 1), comprising:
a vessel body (opening 3B and port 3D) adapted to transport intravenous (IV) fluids (see col. 4 lines 59-66), the vessel body (opening 3B and port 3D) having an outlet (port 3D) configured for coupling to a patient IV line (tubing 140, see Fig. 2) for introduction of the IV fluids (see Fig. 2, col. 4 lines 14-67);
a plurality of branch inlets (openings 3A and 3C), each branch inlet of the plurality of branch inlets (openings 3A and 3C) entering the vessel body (opening 3B and port 3D) at an intake position, at least one branch inlet of the plurality of branch inlets (openings 3A and 3C) opposed from another branch inlet of the plurality of branch inlets (openings 3A and 3C), the at least one branch inlet of the plurality of branch inlets (openings 3A and 3C) having a respective intake position opposed across a diameter of the vessel body (opening 3B and port 3D) from an intake position of the respective opposed branch inlet (see Fig. 1), each branch inlet of the plurality of branch inlets (openings 3A and 3C) disposed at an acute angle to a fluid flow through the vessel body (opening 3B and port 3D) (see Fig. 1, openings 3A/3C enter at acute angles to 3B/3D);
a valveless interior volume in the vessel body (opening 3B and port 3D do not contain a valve), each of the branch inlets (openings 3A and 3C) in valveless fluidic communication with the interior volume (interior volume of opening 3B and port 3D) for receiving the IV fluids for transport (note: while valves 1, 5, and 7 are shown to be 
each branch inlet of the plurality of branch inlets (openings 3A and 3C) having the respective intake position defined by an orifice on an interior of the vessel body (opening 3B and port 3D), the intake position and angle of each branch inlet (openings 3A and 3C) based on an onset time for fluidic transport from the orifice (i.e. the position and angle at which 3A and 3C connect to 3B and 3D directly effects the time it takes fluids to be transferred);
the interior volume (interior volume of vessel body 3B/3D) is defined by a circular void in the vessel body (opening 3B/port 3D) (see Fig. 1). 
However, Guerrero fails to explicitly state a transverse bar extending across a diameter of the interior volume, the transverse bar disposed downstream of the plurality of branch inlets to the vessel body, the transverse bar adapted to disperse fluidic flow currents that would otherwise result in a vortex.
Kraushaar teaches an IV connector device (connective device 64, see Figs. 5-6) having features (raised surface features or discontinuities 72) disposed downstream of the plurality of branch inlets (branches 66) to the vessel body (body of interior surface 68), the features adapted to disperse fluidic flow currents that would otherwise result in a vortex (discontinuities 72 are disclosed as being configured to induce turbulent liquid flow through the interior volume 70; the Examiner interprets that inducing turbulent flow reduces a vortex — see Kraushaar col. 6 lines 35-49). 

However, modified Guerrero still fails to state that the vortex-reducing features are a transverse bar extending across a diameter of the interior volume.
Davies teaches a connector device (module 4 used with pin 23 embodiment of Figs. 8-9, see Figs. 8-9) which includes a transverse bar (pin 23) extending across a diameter of the interior volume (interior lumen of 22) (pin 23 extends across the diameter of the interior lumen of 22 in that radial vanes 25 contact the interior surface of 22, which makes pin 23 as a whole extend across the diameter of 22 at radial vanes 25), the transverse bar (pin 23) adapted to disperse fluidic flow currents that would otherwise result in a vortex (see par. [0072]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vortex reducing features of modified Guerrero (features 62 of Kraushaar which have been previously incorporated to the vessel body of Guerrero - see explanation above) with the transverse bar of Davies as an alternative means to reduce a vortex which further provides the benefit of removing the possibility of stagnant volume left in the vessel body and achieving a high percentage of medication expulsion through the device (see Davies par. [0072]).

Regarding claim 2, modified Guerrero teaches the device of claim 1 substantially as claimed. However, modified Guerrero does not explicitly state that the interior volume is adapted to reduce the onset time by elimination of a vortex in the interior volume, the vortex causing fluid retention and resulting in an increased onset time.
Kraushaar teaches an IV connector device (connective device 64, see Figs. 5-6) wherein the interior volume (passage 70) is adapted (via discontinuities 72) to reduce the onset time (amount of time in which medication remains in the device 64) by elimination of a vortex in the interior volume (passage 70), the vortex causing fluid retention and resulting in an increased onset time (discontinuities 72 are disclosed as being configured to induce turbulent liquid flow through the interior volume 70; the Examiner interprets that inducing turbulent flow reduces a vortex — see col. 6 lines 35-49). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Guerrero to be adapted to eliminate a vortex in flow through the interior volume as taught by Kraushaar in order to promote mixing of the medications introduced to the device, which increases the likelihood that all of the introduced medication will flow to the patient (see Kraushaar col. 5 line 64 — col. 6 line 49).

Regarding claim 3, modified Guerrero teaches the device of claim 1 substantially as claimed.  Guerrero further teaches wherein the angle (angle at which 

Regarding claim 6, modified Guerrero teaches the device of claim 1 substantially as claimed.  Guerrero further teaches an IV inlet (top opening of 3B in Fig. 1) on the vessel body (opening 3B/port 3D), the IV inlet (top opening of 3B in Fig. 1) configured for receiving IV transport fluid into the interior volume (interior volume of vessel body 3B/3D) and sourcing the outlet (port 3D) to the patient (see Guerrero col. 4 lines 14-67).

Regarding claim 7, modified Guerrero teaches the device of claim 6 substantially as claimed.  Guerrero further teaches wherein the IV inlet (top opening of 3B in Fig. 1) is defined by an upper perimeter (3B forms the upper perimeter) of the vessel body (opening 3B/port 3D), the outlet (port 3D) defined by a lower perimeter (port 3D forms the lower perimeter of vessel body 3B/3D) for passing fluid received at the IV inlet (top opening of 3B in Fig. 1) (see Guerrero col. 4 lines 14-67).

Regarding claim 8, modified Guerrero teaches the device of claim 7 substantially as claimed.  Guerrero further teaches wherein the vessel body (opening 3B/port 3D) is generally cylindrical (see Fig. 1) and the upper perimeter (opening 3B 

Regarding claim 9, modified Guerrero teaches the device of claim 1 substantially as claimed. However, modified Guerrero fails to state that a plurality of flexible tubes connects to each branch inlet of the plurality of branch inlets, each flexible tube of the plurality of flexible tubes having a connector for engaging a medicinal source to receive a medicinal flow into the interior volume.
Kraushaar teaches an IV connector device (connective device 64, see Figs. 5-6, note: the embodiment of Figs. 5-6 is the same as that of Figs. 2-4 except device 64 has three openings 38 to receive flexible tubes 46 per branch inlet 66, rather than two - see col. 4 lines 12-22 and col. 6 lines 15-34) having a plurality of flexible tubes (branch tubes 46) connected to each branch inlet (branches 66) of the plurality of branch inlets (branches 66) (tubes not explicitly shown in Figs. 5-6, see Fig. 4), each flexible tube (branch tubes 46) of the plurality of flexible tubes (branch tubes 46) having a connector (mating element 50) for engaging a medicinal source to receive a medicinal flow into the interior volume (passage 70) (see col. 4 lines 40-60). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the branch inlets of modified Guerrero to accommodate and include a plurality of flexible tubes with attached connectors as taught by Kraushaar in order facilitate connection to multiple fluid sources such as syringes to enable the operator to inject a medication through the device (see Kraushaar col. 4 lines 40-60) and to allow for simultaneous injection of 

Regarding claim 10, modified Guerrero teaches the device of claim 9 substantially as claimed. However, modified Guerrero as modified above fails to state a plurality of tubing receptacles within the plurality of branch inlets, the tubing receptacles having a circular diameter based on the flexible tubes for frictional engagement with the flexible tubes.
Kraushaar teaches an IV connector device (connective device 64, see Figs. 5-6) having a plurality of tubing receptacles (branch passages 38) within the plurality of branch inlets (branches 66), the tubing receptacles (branch passages 38) having a circular diameter (see Fig. 5) based on the flexible tubes (branch tubes 46) for frictional engagement with the flexible tubes (branch tubes 46) (see col. 4 lines 23-39). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the branch inlets of modified Guerrero to include the plurality of tubing receptacles of Kraushaar in order to accommodate the plurality of flexible tubes, which allows for simultaneous injection of supplemental or secondary medications for treatment (see Kraushaar col. 4 lines 12-22).

Regarding claim 11, modified Guerrero teaches the device of claim 9 substantially as claimed. However, modified Guerrero as modified above fails to state a molding around each branch inlet of the plurality of branch inlets, the molding occupying 
Kraushaar teaches an IV connector device (connective device 64, see Figs. 5-6) having a molding around each branch inlet (branches 66) of the plurality of branch inlets (branches 66) (interpreted to mean that the area of 66 surrounding branch passages 38 is not hollow - see Fig. 5), the molding occupying voids between the inserted flexible tubes (branch tubes 46) and defining a fluidically sealed engagement between the flexible tubes (branch tubes 46) and the respective branch inlet (branches 66) (see col. 4 lines 23-39). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the branch inlets of modified Guerrero to include the molding of Kraushaar in order to accommodate the plurality of flexible tubes, which allows for simultaneous injection of supplemental or secondary medications for treatment (see Kraushaar col. 4 lines 12- 22).

Regarding claim 12, modified Guerrero teaches the device of claim 9 substantially as claimed. However, modified Guerrero fails to state a shoulder corresponding to an insertion depth of the inserted flexible tubes, the flexible tubes being small bore such that each branch inlet of the plurality of branch inlets can accommodate at least three parallel tubes.
Kraushaar teaches an IV connector device (connective device 64, see Figs. 5-6) having a shoulder (not explicitly given a reference numeral in Figs. 5-6, see 44 of Fig. 3) corresponding to an insertion depth of the inserted flexible tubes (branch tubes 46) (see 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the branch inlets of modified Guerrero to include the shoulder of Kraushaar in order to accommodate the plurality of flexible tubes, which allows for simultaneous injection of supplemental or secondary medications for treatment (see Kraushaar col. 4 lines 12- 22). It further would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the branch inlets of modified Guerrero to accommodate at least three parallel tubes per branch inlet as taught by Kraushaar in order to allow for the simultaneous injection of even more medications and fluids for treatment (see Kraushaar col. 4 lines 12-22).

Regarding claim 13, modified Guerrero teaches the device of claim 1 substantially as claimed.  Guerrero further teaches a ridge (curved inner surface of opening 3B/port 3D) around an interior of the vessel body (opening 3B/port 3D), the ridge (curved inner surface of 3B/3D) configured to receive fluid from the orifices (orifices connecting openings 3A/3C to opening 3B/port 3D) and direct the fluids from the interior volume (interior volume of 3B/3D) to the outlet (port 3D) (fluid is directed downward through 3D — see Guerrero col. 4 lines 14-67).

Regarding claim 14, modified Guerrero teaches the device of claim 1 substantially as claimed.  Guerrero further teaches wherein the plurality of branch inlets (openings 3A/3C) are disposed at a distance from the outlet (port 3D) based on a time for the IV fluids to transport the medication out of the vessel body (opening 3B/port 3D) (see Guerrero col. 4 lines 14-67, the amount of time it takes for medication to travel through the device 3 depends on a distance between branch inlets 3A/3C and the outlet 3D).

Regarding claim 18, modified Guerrero teaches the device of claim 1 substantially as claimed.  Guerrero further teaches wherein the opposed branch inlets of the plurality of branch inlets (openings 3A/3C) are defined by a diameter across an interior of the vessel body (opening 3B/port 3D) (see Fig. 1).

Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive.
Applicant argues that cylindrical pin 23 of Davies bears little resemblance to the transverse bar of amended claim 1.  Applicant refers to Figs. 3-6C of the Application to describe the claimed transverse bar.  However, much of the description of the claimed transverse bar in the Remarks (see bottom of page 10) is not found in claim 1.  Further, Applicant states that “in the disclosure of Davies, pin 23 is not transverse in that its longest dimension extends axially through the capsule, aligned with fluid flow.  In the claimed approach, the transverse bar 164 is perpendicular to the fluid flow axis through 
The Applicant also argues that “a Davies ‘949 style pin in the claimed vessel body would so substantially obscure the flow that the “valveless” interior volume would seem contradicted.  In other words, the purported combination would be ineffective and contradictory” (see top of page 11 of the Remarks).  However, the Applicant has provided no additional explanation of how the pin 23 of Davies would be contradictory or ineffective.  The Examiner respectfully disagrees that including a Davies’ pin in a valveless interior volume would be a contradiction since Davies provides a function of pin 23 of reducing the possibility of forming a vortex (see Davies par. [0072]) and this function is achieved without use of a valve.  

Allowable Subject Matter
Claims 15-17 and 19 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to independent claim 15, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the infusion line coupling device as claimed, specifically including a transverse crossmember extending diametrically across a diameter of the vessel body and perpendicular to the longitudinal flow axis through the vessel body, and disposed downstream of the plurality of branch inlets to the vessel body, the transverse crossmember adapted for interference with circular vortex currents in the interior volume. 
The closest prior art is Truitt et al. (US 2017/0290216 A1) and Kraushaar et al. (US 8,303,571 B2).
Truitt discloses an infusion line coupling device (2c, see Fig. 12), comprising: a cylindrical vessel body (body of second/third port 112/114) having an IV (intravenous) input (top end of second port 112 in Fig. 12) and an IV output (bottom end of third port 114 in Fig. 12) adapted to receive an IV line for delivering IV fluids to a patient from an IV bag (see par. [0074] and [0076], stating connector 2c may function in the same way as the connector embodiments of Figs. 1-2, which connect to intravenous bags for fluid flow); a plurality of branch inlets (first port 110 and fourth port 116) on the vessel body (second/third ports 112/114), each branch inlet 
Kraushaar teaches an IV connector device (connective device 64, see Figs. 5-6, note: the embodiment of Figs. 5-6 is the same as that of Figs. 2-4 except device 64 has three openings 38 to receive flexible tubes 46 per branch inlet 66, rather than two - see col. 4 lines 12-22 and col. 6 lines 15-34) wherein each branch inlet (branch 66) of the plurality of branch inlets (branch 66) receives a plurality of small bore flexible tubes (branch tubes 46) defining a plurality of coupler lines into each branch inlet (branch 66) of the plurality of branch inlets (branch 66). 
However, neither Truitt nor Kraushaar teaches a transverse crossmember extending diametrically across a diameter of the vessel body and perpendicular to the longitudinal flow axis through the vessel body, and disposed downstream of the plurality 

Dependent claim 16 is allowable by virtue of its dependency on allowable claim 15.

In regards to independent claim 17, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including disposing a transverse bar diametrically across a diameter of the vessel body and having an axis perpendicular to the longitudinal flow axis through the vessel body, the transverse bar disposed downstream of the opposed branch inlets to the vessel body, the transverse bar defining an obstruction for interference with circular vortex currents. 
The closest prior art is Truitt et al. (US 2017/0290216 A1) and Kraushaar et al. (US 8,303,571 B2).
Truitt discloses a method for delivering IV medication, comprising: defining a cylindrical vessel body (body of second/third ports 112/114) having an interior volume (interior lumen through 112/114), the vessel body (second/third ports 112/114) adapted for connection to IV (intravenous) delivery lines (see par. [0074] and [0076], stating connector 2c may function in the same way as the connector embodiments of Figs. 1-2, which connect to intravenous bags for fluid flow); forming a plurality of branch inlets (first port 110 and fourth port 116) on a side of the vessel 
Kraushaar teaches a method for delivering an IV medication (see Figs. 5-6, note: the embodiment of Figs. 5-6 is the same as that of Figs. 2-4 except device 64 has three openings 38 to receive flexible tubes 46 per branch inlet 66, rather than two - see col. 4 lines 12-22 and col. 6 lines 15-34) having steps of: attaching a plurality of connector lines (branch tubes 46) to each of the plurality of branch inlets (branch 66), the connector lines (branch tubes 46) having a smaller bore than the branch inlets (branch 66) and combining in an interior of a respective branch inlet of the plurality of branch inlets (branch 66); and attaching a luer connector (mating element 50) to each of the connector lines (branch tubes 46) for engaging a medicinal pouch (see col. 4 lines 40-60). 
However, neither Truitt nor Kraushaar teach disposing a transverse bar diametrically across a diameter of the vessel body and having an axis perpendicular to the longitudinal flow axis through the vessel body, the transverse bar disposed 

Dependent claim 19 is allowable by virtue of its dependency on allowable claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783